Case: 5:20-cv-00524-JG Doc #: 59 Filed: 02/03/21 1 of 5. PageID #: 1197



  UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF OHIO
  -----------------------------------------------------------------------
                                                                   :
  ROHIT PRAKASH, ET AL.,                                           :
                                                                   :        CASE NO. 5:20-cv-00524
                        Plaintiffs,                                :
                                                                   :
             vs.                                                   :        OPINION & ORDER
                                                                   :        [Resolving Doc. 45; Doc. 48]
  ALLSTATE INSURANCE CO., ET AL.,                                  :
                                                                   :
                        Defendants.                                :
                                                                   :
  -----------------------------------------------------------------------

  JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

            Plaintiffs Rohit and Nayana Prakash sue their insurers, Allstate Insurance Company

  and Crossroads Property MCO. 1 Plaintiffs claim Defendants breached their insurance

  contract and broke their obligation to deal with Allstate policyholders in good faith. 2

            For the following reasons, the Court DENIES IN PART and GRANTS IN PART

  Plaintiffs’ motion to compel. The Court DENIES Plaintiffs’ motion for sanctions.

       I.         Background

            Plaintiffs built a prayer room in their house that included carved marble tablets

  attached to the walls, as well as stone walls and flooring. More than twenty years after




            1
                Doc. 1-1.
            2
                Id. at 4.
Case: 5:20-cv-00524-JG Doc #: 59 Filed: 02/03/21 2 of 5. PageID #: 1198

  Case No. 5:20-cv-00524
  Gwin, J.

  completing the prayer room, the tablets unexpectedly fell off the walls, shattered, and

  damaged the granite-tiled floors below. 3

           Eventually, Plaintiffs sued Defendants, their insurer, over coverage issues and

  disputes related to Defendants’ claim handling.

           Plaintiffs’ served Defendants their first set of interrogatories and requests for

  production on September 30, 2020. Plaintiffs’ served their second set of requests and

  interrogatories on October 29, 2020. 4              On November 19, 2020, Defendants served

  Plaintiffs’ their answers, responses, and objections to Plaintiffs’ first set of interrogatories

  and requests. 5 Defendants sent responses to the second set of interrogatories and requests

  on January 4, 2021. 6

           The parties dispute whether Defendants’ answers were properly “verified.” 7

  Plaintiffs maintain that Defendants have not produced any documents relating to Plaintiffs

  requests, 8 while Defendants state that many of Plaintiffs’ requests are covered by

  documents Defendants produced on October 28, 2020. 9

           Plaintiffs move the Court to compel production and more thorough answers to their

  interrogatories. 10 Plaintiffs also request that the Court sanction Defendants for their delay. 11

     II.       Discussion

               a. Legal Standard


           3
             Doc. 1-1 at 3–4; Doc. 30 at 3 – 5; Doc. 37 at 2, 5–6.
           4
             Doc. 45 at 1–2.
           5
             Doc. 54 at 1.
           6
             Id.
           7
             Doc. 45 at 2; Doc. 54 at 1–2.
           8
             Doc. 56 at 4.
           9
             See Doc. 54-6.
           10
              Doc. 45.
           11
              Doc. 48.
                                                        -2-
Case: 5:20-cv-00524-JG Doc #: 59 Filed: 02/03/21 3 of 5. PageID #: 1199

  Case No. 5:20-cv-00524
  Gwin, J.

           Federal Rule of Civil Procedure 26(b)(1) provides that parties “may obtain discovery

  regarding any nonprivileged matter that is relevant to any party's claim or defense and

  proportional to the needs of the case.” 12 Discoverable information need not be admissible

  in evidence, 13 and broad discovery is encouraged. But “district courts have discretion to

  limit the scope of discovery [when] the information sought is overly broad or would prove

  unduly burdensome to produce.” 14

           Federal Rule of Civil Procedure 37 permits a party to move to compel an “answer,

  designation, production, or inspection” once they have tried and failed to resolve disputes

  without court action. 15 Also, “an evasive or incomplete disclosure, answer, or response

  must be treated as a failure to disclose, answer, or respond.” 16

           Rule 37(d) allows a Court to sanction a party when it “fails to serve its answers,

  objections, or written response.” 17

                  b. Motion to Compel

           To begin, the Court granted Defendants’ motion to dismiss Plaintiffs’ bad faith

  claim. 18 This changes the scope of relevant discovery for Plaintiffs. Further, Defendants

  responded, although in an untimely manner, to Plaintiffs’ interrogatories and requests for

  production. While some of Defendants responses are not sufficient, the Court finds that




           12
                Fed. R. Civ. P. 26(b)(1).
           13
                Id.
           14
                Surles ex rel. Johnson v. Greyhound Lines, Inc., 474 F.3d 288, 305 (6th Cir. 2007) (citing Fed. R.
  Civ. P. 26(b)(2)).
           15
              Fed. R. Civ. P. 37(a).
           16
              Fed. R. Civ. P. 37(a)(4).
           17
              Fed. R. Civ. P. 37(d)(1)(A)(ii).
           18
              Doc. 49 at 7–9.
                                                           -3-
Case: 5:20-cv-00524-JG Doc #: 59 Filed: 02/03/21 4 of 5. PageID #: 1200

  Case No. 5:20-cv-00524
  Gwin, J.

  some of Plaintiffs’ requests are not relevant or proportional to the issues remaining in this

  case, which hinges on whether the parties have a legitimate insurance coverage dispute. 19

          The Court denies Plaintiffs’ motion to compel as to their First Set of Interrogatories. 20

  Defendants responded appropriately to these interrogatories. 21

          For Plaintiffs’ Second Set of Interrogatories, 22 the Court denies Plaintiffs’ motion to

  compel as to interrogatories 1, 2, 3, 10, 11, 12, and 13. The Court grants Plaintiffs’ motion

  to compel as to interrogatories 4, 5, 6, 7, 8, and 9.

          For Plaintiffs’ First Request for Production, 23 the Court grants Plaintiffs’ motion to

  compel as to request 1 and 4. The Court denies Plaintiffs’ motion to compel as to requests

  2 and 3.

          For Plaintiffs’ Second Request for Production, 24 the Court grants Plaintiffs’ motion

  to compel as to requests 2, 3, 4, 5, and 6 to the extent they relate to Plaintiffs’ insurance

  claim. The Court denies Plaintiffs’ motion to compel as to requests 1, 7, 8, 9, 10, 11, 12,

  13, 14, and 15.

               c. Sanctions Motion

          Sanctions are not appropriate at this time. The Court partially grants Plaintiffs’

  motion to compel. Defendants have participated in discussion and made some effort to

  comply with Plaintiffs’ requests, even if Defendants’ responses were untimely. 25



          19
             Id. at 4–7.
          20
             Doc. 45-1.
          21
             Doc. 53-3.
          22
             Doc. 45-3.
          23
             Doc. 45-2.
          24
             Doc. 45-4.
          25
             Fed. R. Civ. P. 33(b) (providing 30 days for response); Fed. R. Civ. P. 34(a) (providing 30 days for
  response).
                                                         -4-
Case: 5:20-cv-00524-JG Doc #: 59 Filed: 02/03/21 5 of 5. PageID #: 1201

  Case No. 5:20-cv-00524
  Gwin, J.

     III.     Conclusion

            For the foregoing reasons, the Court DENIES IN PART and GRANTS IN PART

  Plaintiffs’ motion to compel. The Court also DENIES Plaintiffs’ motion for sanctions.

  IT IS SO ORDERED.



  Dated: February 3, 2021                   s/         James S. Gwin
                                                       JAMES S. GWIN
                                                       UNITED STATES DISTRICT JUDGE




                                                 -5-
